Case 1:19-cv-00810-RBW Document 134 Filed ae pagel ot ly i¢

atthoy >. We

HOUSTON & HOUSTON. aoe recoed WS
Law and Education ona war wohon ,
Dr. LEONARD W. HOUSTON, Sr. \O | Y 2020

Juris Doctor of Law, Ph.D., Education
September 14, 2020

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA / a
Attn: Ms. Auntalene E. Queen, Secretary/Judicial Assistant le ) o be
Honorable REGGIE B. WALTON, United States District Judge Fi CX ,

333 Constitution Avenue, N.W.
Washington, D.C. 20001

Re: General Order For Civil Cases Before
The Honorable Reggie B. Walton, United States District Judge —

MOTIONS: Counsel. pro-se, 1s inrequiring about an unresolved motion that has been
pending before this Court for more than nine(9) months:

Motion for Leave To Intervene As Proposed Intervenor-Plaintiff.
Electronic Privacy Information Center, Placnieff v.
United States Department of Justice, Defendant
U.S. District Court, District of Colombia (Washington, D.C.)
Civil Docket For Case#: 1:19-cv-00810-RBW

 

Dear Ms. Queens:

In accordance with the General Order therein issued by the Honorable REGGIE B. WALTON,
United States District Judge, for Plaintiff(s) and Defendant(s), this communication merely serves
herewith, as a reminder to Chambers that the above described and entitled motion pursuant to
Rule 24, Federal Rule of Civil Procedure, has been pending for an extended period of time, since on
or about July 15, 2019.

And respectfully in that regard, said reminder is hereby submitted under the entitled Order:
/ 3.Communication with Chambers. (c)(4) (FN.4), as issued by said District Judge.

[ Lere A p / I ) oy ik Respectfully submitted,
Leonard W. Houston

Movant/Proposed Intervenor-Plaintiff
Enclosures

cc: Electronic Privacy Information Center
Attn: Plaintiff Attorneys of Record
1718 Connecticut Avenue, NW, Suite 200, Washington, DC 20009

United States Department of Justice

Civil Division, Federal Programs Branch

Attn: Courtney D. Enlow, U.S. Attomey

Defendant Attorney of Record

1100 L Street, Room 12102, Washington, DC 20005

148 Deer Court Drive m Middletown m New York 10940-6867
Telephone No. (845) 343-8923 m Fax: (845) 342-3114
E-Mail: lenny.houston@yahoo.com
Case 1:19-cv-00810-RBW Document 134 Filed 10/02/20 Page 2 of 5

HOUSTON & HOUSTON, COPY

Law and Education

Dr. LEONARD W. HOUSTON, Sr.

Juris Doctor of Law, Ph.D., Education
June 17, 2019

The Clerk of the Court

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

333 Constitution Avenue, N.W.
Washington, D.C. 20001

Re: Submission of Motion For Leave To Intervene as Proposed Intervenor-Plaintiff and
Attachments [Exhibits] as pursuant to Rule 24 of the Federal Rules of Civil Procedure:

ELECTRONIC PRIVACY INFORMATION CENRTER, Plaintiff - against
UNITED STATES DEPARTMENT OF JUSTICE, Defendant

US. District Court, District of Columbia (Washington, DC)

Civil Docket For Case #: 1:19-cv-00810-RBW

 

Dear SIR/MADAM:
The Clerk of the Court

Enclosed, Motion for leave to intervene as Proposed Intervenor-Plaintiff in the proceedings, bearing
Case Number 19-cv-00810, under said captioned case, now pending before this Court.

The required attachments pursuant to Rule 24 of the Federal Rules of Civil Procedure in support of
said Motion with attached Certificate of Service has been served on the respective Attorneys for the
Plaintiff, Electronic Privacy Information Center, and the Defendant, United States Department of Justice
to be herewith submitted to this Court, at its Motion Term/Part, at available scheduled by this Court.

Please return a copy of this letter showing this Court’s time-stamp dated receipt of entitled Motion
and Attachments, etc., and having enclosed, a self-addressed, postage paid stamp envelope.

Thanking you in advance for your kind assistance in this matter, and subsequent request.

Respectfully,

Veonard W. Houston, Sr.
Movant/Proposed Intervenor-Plaintuff

Encls: Motion and Memorandum of Points and Authorities in Support of Motion to Intervene w/
(Proposed) Order [Granting Motion to Intervene}; and
Certificate of Service by Mail on Attorneys of Record (19-cv-00810-RBW); and
Complaint In Intervention (Leonard W. Houston, Sr., Movant/Proposed Intervenor-Plaintiff)

Courtesy Copies: Hon. REGGIE B. WALTON, United States District Judge
148 Deer Court Drive @ Middletown m New York 10940-6867
Telephone No. (845) 343-8923 m Fax: (845) 342-3114
E-Mail: lenny.houston@yahoo.com
Case 1:19-cv-00810-RBW Document 134 Filed 10/02/20 Page 3 of 5

THE UNITED STATES DISTRICT COURT

 

DISTRICT OF COLUMBIA ge = :

ELECTRONIC PRIVACY INFORMATION _)
CENTER, )
Plaintiff, )
)

LEONARD W. HOUSTON, SR., ) Civil Action No. 19-cv-00810 (RBW)
)
Proposed Intervenor-Plaintiff, )
)
v. )
)
UNITED STATES DEPARTMENT OF )
JUSTICE, )
)
Defendant. )
)

 

MOTION TO INTERVENE AS PLAINTIFF

For the reasons set forth in the accompanied Memorandum of Points and Authorities the Movant,
Leonard W. Houston, Sr., will move this Court for leave to intervene as party plaintiff of nght in
the above-captioned action pursuant to Federal Rules of Civil Procedure 24(a). In the alternative,
Leonard W. Houston, Sr., will move for permissive intervention pursuant to Federal Rule of

Civil Procedure 24(b).

In further support of this Motion, the Movant submits the proposed Complaint In Intervention,
with Attachments thereto, pursuant to Federal Rule of Civil Procedure 24(c) and pursuant to

District Court of District of Columbia Local Civil Rule 7(c) a (Proposed) Order is attached.
Case 1:19-cv-00810-RBW Document 134 Filed 10/02/20 Page 4 of 5

In accordance and pursuant to the District Court of District of Columbia, Local Civil Rule7(m),
the Movant, Leonard W. Houston, Sr., has conferred by written request, dated May 17, 2019,
with the listed Counsels of Record for Plaintiff, Electronic Privacy Information Center, Inc., and
Counsels of Record for Defendant, U.S. Department of Justice to ascertain their respective
positions of Movant’s entitled Motion for leave to intervene in the above captioned proceedings
pursuant to Rule 24 of the Federal Rules of Civil Procedure to intervene as Plaintiff, as a matter

of right, or in the alternative, as permissive intervener. Attachment as Exhibit 1.

That Counsel for the Defendant, United States Department of Justice, had advised by E-mail
dated June 11, 2019, as to the above captioned case - 19-cv-810 (D.D.C.), that the Government

oppose said motion. Attachment as Exhibit 2.

It appears the Plaintiff, Electronic Privacy Information Center, Inc., by their non-responsive actions
to Movant’s written request that they consented to without exceptions thereof, to the requested
statutory relief in the entitled Motion pursuant to Rule 24 of the Federal Rules of Civil Procedure
[Intervention of Right— (a)(1) and (a)(2)(C) or Permissive Intervention— (b)(1)(B)] and in
accordance with the District Court Local Civil Rule 7(m), as to judicial intervention by this Court
to grant the Movant’s entitled motion to intervene as a party-plaintiff in the captioned proceedings.

Dated: July 15, 2019

SS.
LEONARD W. HOUSTON, SR., pro-se
Movant
148 Deer court Drive, Bldg. 4
Middletown, NY 10940-6867
Telephone No. (845) 343-8923
Case 1:19-cv-00810-RBW Document 134 Filed 10/02/20 Page 5 of5

   

Law and Education
148 Deer Court Drive >
Middletown, New York 10940-6867 _ 14 SEP 202 QO Fea L

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

Attn: Ms. Auntalene E. Queen, Secretary/Judicial Asst.

Hon. REGGIE B. WALTON, United States District-Jdudge ~ a
333 Constitution Avenue, N.W. a one

Washington, D.C. 20001
\

—
1
LE ——a—*
